Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/22/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 8-11 and 14 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Sienkiewicz et al. (Hereinafter “Sienkiewicz”) in the US Patent Application Publication Number US 20180183150 A1.
Regarding claim 1, Sienkiewicz teaches a system for calibrating a measurement antenna [14-1/ 14-2 or 14-3] of an RF test arrangement (a substrate integrated antenna array and, more specifically, to obtaining measurements for individual antenna elements in such an array; Paragraph [0001] Line 1-4; the one or more measurements comprises utilizing the one or more measurements to calibrate the one or more antenna elements; Paragraph [0024] Line 1-3; FIG. 1 illustrates a system 10 in which a test fixture assembly 12 is utilized to perform transmit and/or receive measurements for individual antenna elements 14; Paragraph [0044] Line 1-4), comprising:
a calibration antenna [14-1/ 14-2 or 14-3] (there are three antenna elements 14, which are referenced as antenna elements 14-1, 14-2, and 14-3; Paragraph [0044] Line 11-12; any antenna elements 14-1, 14-2, and 14-3 is the calibration antenna), and 
a fixture [24] (FIG. 1 illustrates a system 10 in which a test fixture assembly 12 is utilized; Paragraph [0044] Line 1-2; The test fixture assembly 12 includes a fixture 24, or support structure; Paragraph [0048] Line 1-3), wherein 
the calibration antenna [14-1/ 14-2 or 14-3] is mounted to the fixture [24] (The test fixture assembly 12 includes a fixture 24, or support structure, and a number of cavities 26 formed by one or more materials 28 within the fixture 24 providing isolation between the plurality of antenna elements; Paragraph [0048] Line 1-4; The test fixture assembly 12 is positioned on the SIAA 16 such that the cavities 26-1, 26-2, and 26-3 are aligned with the antenna elements 14-1, 14-2, and 14-3, respectively; Paragraph [0049] Line 1-4), 
and wherein the fixture [24] comprises an aperture [26] (cavity 26 as the aperture) (The test fixture assembly 12 includes a fixture 24, or support structure, and a number of cavities 26 formed by one or more materials 28 within the fixture 24; paragraph [0048] Line 1-3) for removably mounting the fixture [24] on the measurement antenna [[14-1/ 14-2 or 14-3] (The test fixture assembly 12 is positioned on the SIAA 16 such that the cavities 26-1, 26-2, and 26-3 are aligned with the antenna elements 14-1, 14-2, and 14-3, respectively; Paragraph [0049] Line 1-4),

    PNG
    media_image1.png
    700
    891
    media_image1.png
    Greyscale

Figure 1: Modified Figure 1 of Sienkiewicz
wherein the calibration antenna [14-1] is arranged at a fixed distance from the measurement antenna [14-3] if the fixture [24] is mounted on the measurement antenna [14-3] (The test fixture assembly 12 is positioned on the SIAA 16 such that the cavities 26-1, 26-2, and 26-3 are aligned with the antenna elements 14-1, 14-2, and 14-3, respectively; Paragraph [0049] Line 1-4; Figure 1: Modified Figure 1 of Sienkiewicz above shows that the calibration antenna [14-1] is arranged at a fixed distance from the measurement antenna [14-3]).

Regarding claim 2, Sienkiewicz teaches a system, wherein 
the fixture comprises a further aperture (The test fixture assembly 12 is positioned on the SIAA 16 such that the cavities 26-1, 26-2, and 26-3 are aligned with the antenna elements 14-1, 14-2, and 14-3, respectively; Paragraph [0049] Line 1-4; Figure 1: Modified Figure 1 of Sienkiewicz above shows further aperture. Further aperture can be 26-2 or 26-3 if the calibration antenna 142 or 14-3), wherein 
the calibration antenna [14-2/14-3] is removable or non-removable mounted in the further aperture [26-2/26-3] (The test fixture assembly 12 is positioned on the SIAA 16 such that the cavities 26-1, 26-2, and 26-3 are aligned with the antenna elements 14-1, 14-2, and 14-3, respectively; Paragraph [0049] Line 1-4).


Regarding claim 3, Sienkiewicz teaches a system, wherein 
the fixture [24] comprises an elongated element (Figure 1: Modified Figure 1 of Sienkiewicz above shows the fixture [24] comprises an elongated element), 
wherein the aperture [26-1] and the further aperture [26-2/26-3] are arranged at opposing ends of the elongated element (Figure 1: Modified Figure 1 of Sienkiewicz above shows the aperture [26-1] and the further aperture [26-3] are arranged at opposing ends of the elongated element).

Regarding claim 4, Sienkiewicz teaches a system, wherein 
the aperture [26] is designed to positively engage the measurement antenna [14-1], in particular a tip or an upper section of the measurement antenna [14-1] (Figure 1: Modified Figure 1 of Sienkiewicz above shows that the aperture [26] is designed to positively engage the measurement antenna [14-1], in particular a tip or an upper section of the measurement antenna [14-1]).

Regarding claim 6, Sienkiewicz teaches a system, wherein 
the calibration antenna [14-2/14-3] and the measurement antenna [14-1] point towards each other if the fixture [24] is mounted on the measurement antenna [14-1] (Figure 1: Modified Figure 1 of Sienkiewicz above shows that the calibration antenna [14-2/14-3] and the measurement antenna [14-1] point towards each other if the fixture [24] is mounted on the measurement antenna [14-1]).

Regarding claim 8, Sienkiewicz teaches a system, wherein 
the calibration antenna is configured to receive an RF signal from the measurement antenna (For example, in some embodiments, the sensors 32 transmit, or inject, signals generated by, e.g., the controller 34. The injected signals are received by the respective antenna elements 14 and processed by the respective receive chains included within the SIAA 16 or external to the SIAA. The processed signals are provided to the controller 34 and processed to perform one or more receive measurements for each of the antenna elements 14 individually; Paragraph [0051] Line 3-10), wherein
the system comprises a processing unit [34] (controller 34 is the processing unit) configured to determine an antenna transfer function based on the received RF signal (The controller 34 processes the signals to perform one or more measurements for each of the antenna elements 14 individually. The measurements may include, for example, one or more of: an amplitude error, a phase error, output power, Error Vector Magnitude (EVM), and Adjacent Channel Leakage Ratio (ACLR); Paragraph [0050] Line 17-22; Note that the coupling transfer function for each cavity 26 is derivable and can be characterized and, as such, can be removed from the respective measurement; Paragraph [0063] Line 1-3).

Regarding claim 9, Sienkiewicz teaches a method for calibrating a measurement antenna [14-1/ 14-2 or 14-3] of an RF test arrangement (a substrate integrated antenna array and, more specifically, to obtaining measurements for individual antenna elements in such an array; Paragraph [0001] Line 1-4; the one or more measurements comprises utilizing the one or more measurements to calibrate the one or more antenna elements; Paragraph [0024] Line 1-3; FIG. 1 illustrates a system 10 in which a test fixture assembly 12 is utilized to perform transmit and/or receive measurements for individual antenna elements 14; Paragraph [0044] Line 1-4), comprising the steps of:
providing a calibration antenna [14-1/ 14-2 or 14-3] (there are three antenna elements 14, which are referenced as antenna elements 14-1, 14-2, and 14-3; Paragraph [0044] Line 11-12; any antenna elements 14-1, 14-2, and 14-3 is the calibration antenna), and wherein 
the calibration antenna [14-1/ 14-2 or 14-3] is mounted to a fixture [24] (FIG. 1 illustrates a system 10 in which a test fixture assembly 12 is utilized; Paragraph [0044] Line 1-2; The test fixture assembly 12 includes a fixture 24, or support structure, and a number of Paragraph [0048] Line 1-4; The test fixture assembly 12 is positioned on the SIAA 16 such that the cavities 26-1, 26-2, and 26-3 are aligned with the antenna elements 14-1, 14-2, and 14-3, respectively; Paragraph [0049] Line 1-4); 
removably mounting the fixture on the measurement antenna [14-1/ 14-2 or 14-3] (The test fixture assembly 12 is positioned on the SIAA 16 such that the cavities 26-1, 26-2, and 26-3 are aligned with the antenna elements 14-1, 14-2, and 14-3, respectively; Paragraph [0049] Line 1-4) by means of an aperture [26] (cavity 26 as the aperture) (The test fixture assembly 12 includes a fixture 24, or support structure, and a number of cavities 26 formed by one or more materials 28 within the fixture 24; paragraph [0048] Line 1-3) of the fixture [24],
wherein the calibration antenna [14-1] is arranged at a fixed distance from the measurement antenna [14-3] if the fixture [24] is mounted on the measurement antenna [14-3] (The test fixture assembly 12 is positioned on the SIAA 16 such that the cavities 26-1, 26-2, and 26-3 are aligned with the antenna elements 14-1, 14-2, and 14-3, respectively; Paragraph [0049] Line 1-4; Figure 1: Modified Figure 1 of Sienkiewicz above shows that the calibration antenna [14-1] is arranged at a fixed distance from the measurement antenna [14-3]) and  performing a calibration measurement (The controller 34 processes the signals to perform one or more measurements for each of the antenna elements 14 individually. The measurements may include, for example, one or more of: an amplitude error, a phase error, output power, Error Vector Magnitude (EVM), and Adjacent Channel Leakage Ratio (ACLR); Paragraph [0050] Line 17-22).

Regarding claim 10, Sienkiewicz teaches a method, wherein 
the step of performing the calibration measurement comprises: 
-transmitting an RF signal from the measurement antenna (the sensors 32 detect signals transmitted from the respective antenna elements 14. Thus, the sensor 32-1 detects the signal transmitted from the antenna element 14-1, the sensor 32-2 detects the signal transmitted from the antenna element 14-2, and the sensor 32-3 detects the signal transmitted from the antenna element 14-3. The signals detected by the sensors 32 are output to a controller 34; Paragraph [0050] Line 6-12);
-receiving said RF signal at the calibration antenna (For example, in some embodiments, the sensors 32 transmit, or inject, signals generated by, e.g., the controller 34. The injected signals are received by the respective antenna elements 14 and processed by the respective receive chains included within the SIAA 16 or external to the SIAA. The processed signals are provided to the controller 34 and processed to perform one or more receive measurements for each of the antenna elements 14 individually; Paragraph [0051] Line 3-10); and
-calculating an antenna transfer function based on characteristics of the received RF signal (The controller 34 processes the signals to perform one or more measurements for each of the antenna elements 14 individually. The measurements may include, for example, one or more of: an amplitude error, a phase error, output power, Error Vector Magnitude (EVM), and Adjacent Channel Leakage Ratio (ACLR); Paragraph [0050] Line 17-22; Note that the coupling transfer function for each cavity 26 is derivable and can be characterized and, as such, can be removed from the respective measurement; Paragraph [0063] Line 1-3).

Regarding claim 11, Sienkiewicz teaches a method, wherein 
the fixture comprises a further aperture (The test fixture assembly 12 is positioned on the SIAA 16 such that the cavities 26-1, 26-2, and 26-3 are aligned with the antenna elements 14-1, 14-2, and 14-3, respectively; Paragraph [0049] Line 1-4; Figure 1: Modified Figure 1 of Sienkiewicz above shows further aperture. Further aperture can be 26-2 or 26-3 if the calibration antenna 142 or 14-3), wherein 
the calibration antenna [14-2/14-3] is removable or non-removable mounted in the further aperture [26-2/26-3] (The test fixture assembly 12 is positioned on the SIAA 16 such that the cavities 26-1, 26-2, and 26-3 are aligned with the antenna elements 14-1, 14-2, and 14-3, respectively; Paragraph [0049] Line 1-4).

Regarding claim 14, Sienkiewicz teaches a method, 
further comprising: -providing a reference antenna (there are three antenna elements 14, which are referenced as antenna elements 14-1, 14-2, and 14-3; Paragraph [0044] Line 11-12; any antenna elements 14-1, 14-2, and 14-3 can be the reference antenna); 
- removably mounting the fixture on the reference antenna [14-1/ 14-2 or 14-3] (The test fixture assembly 12 is positioned on the SIAA 16 such that the cavities 26-1, 26-2, and 26-3 are aligned with the antenna elements 14-1, 14-2, and 14-3, respectively; Paragraph [0049] Line 1-4) by means of the aperture [26] (cavity 26 as the aperture) (The test fixture assembly 12 includes a fixture 24, or support structure, and a number of cavities 26 formed by one or more materials 28 within the fixture 24; paragraph [0048] Line 1-3), in particular before mounting the fixture on the measurement antenna (The test fixture assembly 12 includes a fixture 24, or support structure, and a number of cavities 26 formed by one or more materials 28 within the Paragraph [0048] Line 1-4);  
- performing a characterization measurement of the calibration antenna (The controller 34 processes the signals to perform one or more measurements for each of the antenna elements 14 individually. The measurements may include, for example, one or more of: an amplitude error, a phase error, output power, Error Vector Magnitude (EVM), and Adjacent Channel Leakage Ratio (ACLR); Paragraph [0050] Line 17-22); and
- dismounting the fixture from the reference antenna (Note that the coupling transfer function for each cavity 26 is derivable and can be characterized and, as such, can be removed from the respective measurement; Paragraph [0063] Line 1-3; More than three antennas or less antennas can be mounted or demounted).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sienkiewicz ‘150 A1 in view of Nickel et al. (Hereinafter “Nickel”) in the US Patent Application Publication Number US 20120268153 A1.

Regarding claim 5, Sienkiewicz fails to teach a system, wherein, if the fixture is mounted on the measurement antenna, a distance between a tip of the calibration antenna and the tip of the measurement antenna is between 2 cm and 8 cm, in particular between 4 cm and 6 cm, more particular approximately 5 cm.
Nickel teaches a non-contact test system may be provided for performing tests on electronic device structures (Paragraph [0005] Line 1-2), wherein, 
if the fixture is mounted on the measurement antenna, a distance between a tip of the calibration antenna and the tip of the measurement antenna is between 2 cm and 8 cm, in particular between 4 cm and 6 cm, more particular approximately 5 cm (During testing, antenna probe 18 (as the calibration antenna) may be placed in the vicinity of device structures under test 14 (as the measurement antenna). For example, antenna probe 18 may be placed within 10 cm or less of device structures under test 14, within 2 cm or less of device structures under test 14, or within 1 cm or less of device structures under test 14 (as examples); Paragraph [0040] Line 1-5; Figure 1A; a distance between a tip of the calibration antenna and the tip of the measurement antenna is between 2 cm and 8 cm, in particular between 4 cm and 6 cm, more particular approximately 5 cm in the boundary of 10 cm or less). The purpose of doing so is to place calibration antenna within the "near field" of measurement antenna (i.e., a location at which signals are received by an antenna that is located within about one or two wavelengths from measurement antenna or less).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Sienkiewicz in view of Nickel, because Nickel teaches to include a distance between a tip of the calibration antenna and the tip of the measurement antenna is between 2 cm and 8 cm, in particular between 4 cm and 6 cm, more .


Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sienkiewicz ‘150 A1 in view of Bogue et al. (Hereinafter “Bogue”) in the US Patent Number US 8650931 B1.

Regarding claim 7, Sienkiewicz fails to teach a system, wherein the fixture is made of an at least partially RF transparent material, in particular a polymethacrylimide based structural foam.
Bogue teaches test fixtures and, more particularly, to self-sealing fuel tank test fixtures (Column 1 Line 6-7), wherein 
the fixture is made of an at least partially RF transparent material, in particular a polymethacrylimide based structural foam (the test fixture 104 in Figure 2 also includes an upper shock impedance area 306 and a lower shock impedance area 308. Both of the top shock impedance area 306 and/or the lower shock impedance area 308 are formed from foam or another suitable material(s). For example, in some embodiments neither, either, or both of the top shock impedance area 306 and/or the lower shock impedance area 308 can be formed from a polymethacrylimide ("PMI") foam; Column 7 Line 26-38; Although Bogue reference is from different field than the present application Bogue is introduced here to show that the fixture can 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Sienkiewicz in view of Bogue, because Bogue teaches to include the fixture made of a polymethacrylimide based structural foam form the area to have various densities (Column 7 Line 26-50).

Regarding claim 12, Sienkiewicz fails to teach a method, wherein the fixture is made of an at least partially RF transparent material, in particular a polymethacrylimide based structural foam.
Bogue teaches test fixtures and, more particularly, to self-sealing fuel tank test fixtures (Column 1 Line 6-7), wherein 
the fixture is made of an at least partially RF transparent material, in particular a polymethacrylimide based structural foam (the test fixture 104 in Figure 2 also includes an upper shock impedance area 306 and a lower shock impedance area 308. Both of the top shock impedance area 306 and/or the lower shock impedance area 308 are formed from foam or another suitable material(s). For example, in some embodiments neither, either, or both of the top shock impedance area 306 and/or the lower shock impedance area 308 can be formed from a polymethacrylimide ("PMI") foam; Column 7 Line 26-38; Although Bogue reference is from different field than the present application Bogue is introduced here to show that the fixture can be made of a polymethacrylimide based structural foam). The purpose of doing so is to form the area to have various densities.
 to include the fixture made of a polymethacrylimide based structural foam form the area to have various densities (Column 7 Line 26-50).

Claims 13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sienkiewicz ‘150 A1 in view of Wang et al. (Hereinafter “Wang”) in the Us Patent Application Publication Number US 20150188647 A1.


Regarding claim 13, Sienkiewicz fails to teach a method, wherein the measurement antenna is arranged in a test chamber of the RF test arrangement, wherein the method further comprises: - placing the calibration antenna with attached fixture in the test chamber to perform the calibration measurement; and - removing the calibration antenna with attached fixture from the test chamber after the calibration measurement. 
Wang teaches a method and apparatus for testing a radio frequency index and a wireless index of an active antenna system (Paragraph [0001] Line 3-5), 
wherein the measurement antenna [203] (receiving antenna as the measurement antenna) is arranged in a test chamber [201] (Darkroom 201 as the chamber) of the RF test arrangement (Figure 6) (at another end, the receiving antenna 203 is installed on the antenna bracket 207, and the receiving antenna 203 is connected to the spectrum analyzer (or the dynamometer) 209 through the radio frequency cable 205; Paragraph [0095] Line 5-9), wherein the method further comprises: - 
placing the calibration antenna [202] (gain reference antenna as the calibration antenna) with attached fixture [206] (antenna rotary table 206 as the fixture) in the test chamber [201] to perform the calibration measurement- removing the calibration antenna with attached fixture from the test chamber after the calibration measurement (Under the environment of the darkroom 201, the gain reference antenna 202 is installed on antenna rotary table 206, and is connected with the vector signal generator 208 through the radio frequency cable 204; Paragraph [0095] Line 2-5; Reference gain antenna can be removed after calibration). The purpose of doing so is to effectively improve the testing efficiency and reduce the testing cost.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Sienkiewicz in view of Wang, because Wang teaches to include a measurement antenna in the chamber effectively improves the testing efficiency and reduces the testing cost (Paragraph [0037]).

Regarding claim 15, Sienkiewicz teaches test method wherein at least one measurement antenna calibrated according to the method of claim 9 (see rejection of claim 9 above). 
Sienkiewicz fails to teach a test method for an electronic device, in particular a DUT, comprising the steps of: placing the electronic device in a test chamber, in particular an anechoic chamber; and - performing a test measurement, in particular a radiated power measurement, of the electronic device. 
Wang teaches a method and apparatus for testing a radio frequency index and a wireless index of an active antenna system (Paragraph [0001] Line 3-5), wherein the test method for an electronic device, in particular a DUT (203) (receiving antenna as the DUT because testing is done in the receiving antenna), comprising the steps of:
placing the electronic device [203] (receiving antenna as the measurement antenna and electronic device) in a test chamber [201], in particular an anechoic chamber (Darkroom 201 as the chamber) of the RF test arrangement (Figure 6) (at another end, the receiving antenna 203 is installed on the antenna bracket 207, and the receiving antenna 203 is connected to the spectrum analyzer (or the dynamometer) 209 through the radio frequency cable 205; Paragraph [0095] Line 5-9), 
performing a test measurement, in particular a radiated power measurement, of the electronic device (Under the environment of the darkroom 201, the gain reference antenna 202 is installed on antenna rotary table 206, and is connected with the vector signal generator 208 through the radio frequency cable 204; Paragraph [0095] Line 2-5; Reference gain antenna can be removed after calibration). The purpose of doing so is to effectively improve the testing efficiency and reduce the testing cost.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Sienkiewicz in view of Wang, because Wang teaches to include a an electronic device arranged in the chamber effectively improves the testing efficiency and reduces the testing cost (Paragraph [0037]).

Regarding claim 16, Sienkiewicz teaches a RF test arrangement, wherein at least one measurement antenna calibrated according to the method of 9 (See rejection of claim 9).

Wang teaches a method and apparatus for testing a radio frequency index and a wireless index of an active antenna system (Paragraph [0001] Line 3-5), 
an RF test arrangement (Figure 6), comprising a test chamber [201] in particular an anechoic chamber (Darkroom 201 as the chamber),
and at least one measurement antenna [203] (receiving antenna as the measurement antenna) is arranged in the test chamber [201] (Darkroom 201 as the chamber) of the RF test arrangement (Figure 6) (at another end, the receiving antenna 203 is installed on the antenna bracket 207, and the receiving antenna 203 is connected to the spectrum analyzer (or the dynamometer) 209 through the radio frequency cable 205; Paragraph [0095] Line 5-9). The purpose of doing so is to effectively improve the testing efficiency and reduce the testing cost.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Sienkiewicz in view of Wang, because Wang teaches to include a measurement antenna arranged in the chamber effectively improves the testing efficiency and reduces the testing cost (Paragraph [0037]).

Regarding claim 17, Sienkiewicz fails to teach a RF test arrangement, comprising a holder configured to hold an electronic device, wherein the holder is arranged in the test chamber.
Wang teaches a method and apparatus for testing a radio frequency index and a wireless index of an active antenna system (Paragraph [0001] Line 3-5), comprising 
a holder (bracket 207 as the holder) configured to hold an electronic device [203] (antenna 203 as the electronic device), wherein the holder is arranged in the test chamber [201] (the receiving antenna 203 is installed on the antenna bracket 207, and the receiving antenna 203 is connected to the spectrum analyzer (or the dynamometer) 209 through the radio frequency cable 205; Paragraph [0095] Line 5-9; Figure 6 shows that the electronic device 203 is on the holder 207 inside the chamber 201). The purpose of doing so is to effectively improve the testing efficiency and reduce the testing cost.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Sienkiewicz in view of Wang, because Wang teaches to include a holder to hold an electronic device effectively improves the testing efficiency and reduces the testing cost (Paragraph [0037]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Kong et al. (US 20170223559 A1) discloses, “SYSTEMS AND METHODS FOR TEST AND CALIBRATION OF MIMO ANTENNA ARRAYS INCLUDING A DIGITAL INTERFACE- a testing system includes a test chamber including an array of spaced-apart probe antennas and a positioner configured to support a device under test (DUT) having an array of digital antenna elements, a radio frequency (RF) signal generator and analyzer configured to send and receive RF test signals to/from the spaced-apart probe antennas, and an RF switch component configured to selectively couple the RF signal generator and analyzer to the array of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497. The examiner can normally be reached 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/NASIMA MONSUR/Primary Examiner, Art Unit 2866